Citation Nr: 1428549	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to April 1973, to include service in the Republic of Vietnam from August 1970 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was previously before the Board in September 2012 and was remanded for additional development.  To the extent possible, VA has substantially complied with the mandates of the remand.


FINDING OF FACT

The Veteran's left ear hearing loss and tinnitus were not present in service or until many years thereafter and are not related to service or to an incident of service origin, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to notify and assist

The RO provided pre-adjudication VCAA notice by a letter sent in March 2008.  As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

The duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  The Veteran was provided with an opportunity to testify at a formal hearing before a Veterans Law Judge, but failed to show for the scheduled hearing.  

Additionally, the Veteran was afforded a VA audiological examination in July 2010.  To the extent that the examination report may be inadequate, the Veteran was scheduled for a new VA examination in December 2012 to address any inadequacies and to obtain a new nexus opinion.  This examination was ordered to aid with the adjudication of the appeal.  However, the Veteran failed to appear at the scheduled VA examination and did not furnish good cause for his failure to report.  Accordingly, the claims shall be rated based on the evidence of record.  38 C.F.R. § 3.655; see also Turk v. Peake, 21 Vet. App. 565, 569 (2008). 


II. Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Sensorineural hearing loss, but not tinnitus, is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records do not reflect complaints of hearing loss or tinnitus.  Audiograms from service including those performed at induction examination in December 1968, on periodical examination in May 1972, and at separation in March 1973, also do not reflect audiometric findings that establish a left ear hearing loss disability consistent with 38 C.F.R. § 3.385.   

During post-service VA outpatient treatment in April 2010, the Veteran indicated that his tinnitus had begun about 10 years prior (about 2000).  He also reported a history of post-service recreational noise exposure from occasional hunting.

At a VA examination in July 2010, the Veteran reported that his tinnitus had been present for more than 35 years.  He reported military noise exposure and denied any post-service recreational or occupational noise exposure.  The VA examiner noted that at the time of the Veteran's induction in service, as well as his separation from service, medical examinations revealed that his hearing was within normal limits.  He also stated that comparison of induction and separation examination indicate no significant change in hearing sensitivity and, documentation of an Occupational Health and Safety Administration (OSHA)-defined Standard Threshold Shift (STS) during military service cannot be established from this audiometric data.  The examiner opined the documentation of hearing within normal limits at induction, documentation of hearing within normal limits at separation, and the lack of documentation of an OSHA-defined STS during military service indicate that it is not at least as likely as not that the Veteran's current hearing loss and tinnitus condition are related to his military service.

After reviewing the available evidence, the Board finds that service connection for a left ear hearing loss and tinnitus is not warranted.  

Diagnoses of left ear hearing loss disability and tinnitus have been established based on the July 2010 VA examination report.  However, none of the audiometric test results in service showed a degree of left ear hearing loss which met the regulatory requirements for establishing a hearing loss "disability," according to VA regulations set forth at 38 C.F.R. § 3.385.  Also, there were no findings or complaints of tinnitus in service or at separation.  
The Veteran may nevertheless establish service connection for his current hearing loss and tinnitus disabilities by submitting evidence that they are causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Further, given the Veteran's service in Vietnam, he was likely exposed to artillery noise while in service.  Such exposure is consistent with the circumstances and conditions of his service.  38 U.S.C.A. § 1154(a).  

In this case, however, the probative and persuasive evidence of record fails to show the Veteran's current disabilities are directly related to an injury, disease, or event in service.  

The Board has considered the Veteran's assertion that his left ear hearing loss and tinnitus are related to his military service; however, with regard to the Veteran's left ear hearing loss an opinion regarding the etiology of these disorders is a complex medical question for which lay testimony is not competent evidence, particularly where, as here, there is at least one other risk factor present (e.g. the July 2010 VA examination report shows that the Veteran reported post-service noise exposure from hunting).  

The Veteran is also not shown to possess the education, training and experience to offer medical opinions on complex matters.  Accordingly, his conclusory lay statements as to the etiology of his current hearing loss is not competent or probative evidence supporting this claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

The medical evidence of record includes a July 2010 VA examination report.  The July 2010 VA examiner determined that it is not at least as likely as not that the Veteran's current hearing loss condition is related to his military service.  The VA examiner's opinion is against the claim on the question of whether there is a nexus between the current hearing loss disability and noise exposure in service.  To the extent that the VA examiner's opinion may have been inadequate in that it appears to place emphasis on the fact that the Veteran's hearing acuity was within normal limits at induction and at separation, the Board attempted to obtain another examination and nexus opinion.  The record reflects that the Veteran failed to report for the additional examination scheduled for December 2012.  His failure to cooperate with VA made it impossible to obtain the evidence that was the aim of the planned examination and his claim must be rated on the evidence of record.  38 C.F.R. 3.655(b).  In any event, there is no competent medical evidence of record etiologically relating the Veteran's hearing loss to service or any event of service.

In addition, because symptoms of left ear hearing loss were not noted in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of hearing loss were noted in service, and as the Veteran has not asserted otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See 38 C.F.R. § 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, left ear hearing loss may not be presumed to have been incurred in service as it was not shown to have been manifested to a compensable degree within one year of discharge.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the Veteran's tinnitus, the Board acknowledges that the Veteran is competent to attest that he has tinnitus; however, the Veteran's assertions that his tinnitus began in service and has continued since service are not credible.  The factors that weigh against the Veteran's credibility in this regard include the normal findings within the Veteran's service treatment records; the Veteran's 1973 VA compensation claim application which references other disorders, but not tinnitus; the prolonged period without any complaint or reference to tinnitus until about 27 years after separation from service; and the Veteran's contradictory assertions within his medical reports wherein on VA examination in March 2010 he attributes his tinnitus to service, but on audiology consultation in April 2010, he reported that his tinnitus began approximately 10 prior.  The Veteran's personal bias and interest in this claim are noted as well.  Accordingly, the Board finds that even though the Veteran was exposed to acoustic trauma during service, his assertions of experiencing tinnitus since service are not credible.  

Although the Board attempted to obtain an additional medical opinion, it is also noted that the July 2010 VA examiner determined that it is not at least as likely as not that the Veteran's tinnitus is related to his military service.  The VA examiner's opinion is against the claim on the question of whether there is a nexus between tinnitus and noise exposure in service.  Additionally, tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a), thus the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  As tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a), it may not be presumed to have been incurred in service.  

Because there is no competent and credible medical or lay evidence in favor of a causal nexus between the current left ear hearing loss and tinnitus and military service, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt doctrine is inapplicable.  The claims are denied.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


